Name: Regulation (EU, Euratom) 2016/1192 of the European Parliament and of the Council of 6 July 2016 on the transfer to the General Court of jurisdiction at first instance in disputes between the European Union and its servants
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  labour law and labour relations;  European Union law;  organisation of the legal system; NA
 Date Published: nan

 26.7.2016 EN Official Journal of the European Union L 200/137 REGULATION (EU, Euratom) 2016/1192 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 July 2016 on the transfer to the General Court of jurisdiction at first instance in disputes between the European Union and its servants THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 256(1), the first and second paragraphs of Article 257, and the second paragraph of Article 281 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the request of the Court of Justice, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Commission (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Article 48 of Protocol No 3 on the Statute of the Court of Justice of the European Union, as amended by Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council (3), provides that the General Court, consisting of 40 Judges as from 25 December 2015, is to consist of 47 Judges as from 1 September 2016, and of two Judges per Member State as from 1 September 2019. (2) As indicated in recital 9 of Regulation (EU, Euratom) 2015/2422, the increase by seven of the number of Judges of the General Court on 1 September 2016 should be accompanied by the transfer to the General Court of jurisdiction at first instance in disputes between the Union and its servants under Article 270 of the Treaty on the Functioning of the European Union (TFEU). This transfer of jurisdiction presupposes, in accordance with Article 256(1) TFEU, the dissolution of the European Union Civil Service Tribunal (Civil Service Tribunal). (3) Accordingly, jurisdiction at first instance in disputes between all institutions, bodies, offices or agencies, on the one hand, and their servants, on the other, in respect of which jurisdiction is conferred on the Court of Justice of the European Union, should be conferred on the General Court. (4) It is therefore necessary to repeal Council Decision 2004/752/EC, Euratom (4) and Regulation (EU, Euratom) No 979/2012 of the European Parliament and of the Council (5) as well as to amend Protocol No 3. (5) The General Court should try European Union civil service cases taking into account the specific features of disputes in that field, including by examining the possibilities for amicable settlement at all stages of the procedure. (6) Furthermore, in order to ensure the efficient conduct of proceedings in the cases pending before the Civil Service Tribunal on the date of transfer, and to lay down the rules applicable to appeals under examination as at that date, or brought subsequently, against decisions of that Tribunal, provision should be made for appropriate transitional arrangements concerning the transfer to the General Court of European Union civil service cases, HAVE ADOPTED THIS REGULATION: Article 1 Decision 2004/752/EC, Euratom and Regulation (EU, Euratom) No 979/2012 are repealed. Article 2 Protocol No 3 is amended as follows: (1) the following article is inserted: Article 50a 1. The General Court shall exercise at first instance jurisdiction in disputes between the Union and its servants as referred to in Article 270 of the Treaty on the Functioning of the European Union, including disputes between all institutions, bodies, offices or agencies, on the one hand, and their servants, on the other, in respect of which jurisdiction is conferred on the Court of Justice of the European Union. 2. At all stages of the procedure, including the time when the application is filed, the General Court may examine the possibilities of an amicable settlement of the dispute and may try to facilitate such settlement.; (2) Article 62c is replaced by the following: Article 62c The provisions relating to the jurisdiction, composition, organisation and procedure of any specialised court established under Article 257 of the Treaty on the Functioning of the European Union shall be contained in an Annex to this Statute.; (3) Annex I is deleted. Article 3 Cases pending before the Civil Service Tribunal on 31 August 2016 shall be transferred to the General Court. The General Court shall continue dealing with those cases as it finds them at that date and in accordance with its Rules of Procedure. In the event of a case being transferred to the General Court after the oral part of the procedure has been closed, that part of the procedure shall be reopened. Article 4 Notwithstanding point (3) of Article 2 of this Regulation, Articles 9 to 12 of Annex I to Protocol No 3 shall continue to apply to the appeals against decisions of the Civil Service Tribunal of which the General Court is seised as at 31 August 2016 or which are brought after that date. If the General Court sets aside a decision of the Civil Service Tribunal but considers that the state of the proceedings does not permit a decision, it shall refer the case to a chamber other than that which ruled on the appeal. Article 5 This Regulation shall enter into force on the first day of the month following that of its publication in the Official Journal of the European Union. It shall apply from 1 September 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 6 July 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) Opinion of 22 February 2016 (not yet published in the Official Journal). (2) Position of the European Parliament of 9 June 2016 (not yet published in the Official Journal) and decision of the Council of 24 June 2016. (3) Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council of 16 December 2015 amending Protocol No 3 on the Statute of the Court of Justice of the European Union (OJ L 341, 24.12.2015, p. 14). (4) Council Decision 2004/752/EC, Euratom of 2 November 2004 establishing the European Union Civil Service Tribunal (OJ L 333, 9.11.2004, p. 7). (5) Regulation (EU, Euratom) No 979/2012 of the European Parliament and of the Council of 25 October 2012 relating to temporary Judges of the European Union Civil Service Tribunal (OJ L 303, 31.10.2012, p. 83).